Citation Nr: 1550995	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  05-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge RO in March 2007.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay of another remand in this case; however, further development is necessary to ensure a complete record in deciding the Veteran's appeal.

Review of the record shows that the Veteran has received various psychiatric diagnoses since she filed her claim for service connection in September 2003.  Specifically, the record shows diagnoses of PTSD, depression, and borderline personality disorder.  The Veteran alleges that her psychiatric symptoms are related to her active duty service.  During her March 2007 hearing before the Board, and in various lay statements, the Veteran has reported the following incidents in service which she believes caused her psychiatric disorders:  (1) finding the unconscious body of a fellow servicemember and friend who tried to commit suicide during service, lying in a pool of blood; (2) having a fellow servicemember point a loaded weapon at her and her squad for approximately 20 minutes and feeling that her life was in danger; (3) suffering physical, emotional, and sexual abuse during service from her then-husband; and (4) suffering sexual abuse from her drill sergeant.  In June 2007, she submitted a detailed statement in support of her claims, in which she provided names, dates, and locations for several of her stressors.

The Veteran's service treatment records and service personnel records do not show treatment for psychiatric symptoms, although the service treatment records indicate that Elavil, an antidepressant medication, was prescribed during service, possibly for headaches and pain.  Importantly, the record contains medical opinions linking the Veteran's diagnoses of PTSD and depression to her reported stressors.  In that regard, in November 2004 and July 2005, P. Wasisco, a licensed psychologist, opined that the Veteran had PTSD based upon traumatic events experienced during service, including having a fellow servicemember turn a loaded weapon on her as well as her husband's abusive behavior.  In October 2004, August 2005, and August 2009, M. Langley, M.D., the Veteran's treating VA psychiatrist diagnosed PTSD and depression, and related these disabilities to the in-service traumatic events of witnessing an attempted suicide; having a loaded weapon pointed at her; and experiencing domestic abuse from her husband.  Despite these diagnoses of PTSD and depression related to the above-noted stressors, the RO has not yet attempted to verify the Veteran's stressors.

The Board acknowledges that there are competing VA opinions of record which conclude that the Veteran did not meet the criteria for a diagnosis of PTSD at that time.  In that regard, a November 2009 VA examiner concluded that a diagnosis of PTSD was not indicated that day, as there were no "behavioral, social changes, re-experiencing and heightened physiological arousal due to service."  In addition, a May 2011 VA examiner found that the Veteran did not meet the criteria for PTSD.  Both examiners diagnosed major depressive disorder.  However, given the positive evidence showing diagnoses of PTSD and depression based upon the reported in-service stressors, the Board believes that development of the Veteran's stressors is indicated in this case.

Parenthetically, the Board observes that, since May 2013, there have been several VA opinions rendered by the same examiner, which opine that the Veteran's diagnosed psychiatric disorders clearly and unmistakably existed prior to service and were not aggravated thereby.  The Veteran's service entrance examination is silent as to the existence of a psychiatric disability at that time; thus, the presumption of soundness attaches.  The opinions finding that the psychiatric disorders existed prior to service are based solely on the Veteran's statements during an October 2003 through December 2003 hospital admission, in which she stated that she witnessed abuse of a household member when she was a child, and that she experienced auditory hallucinations since she was young.  The claims file and medical evidence (which dates back to the 1980's) is completely silent to any such reports before October 2003.  Based upon the Veteran's remarks during that hospital admission, the VA opinions dated in May 2013, September 2013, April 2014, and October 2015 indicate that the Veteran's psychiatric disorders existed prior to service.  

The determination as to whether evidence meets the rigorous standard of "clear and unmistakable" is a legal one.  The VA opinions that the Veteran's psychiatric disorders clearly and unmistakably existed prior to service do not rise to the stringent standard of "clear and unmistakable."  A bare conclusion, even one written by a medical professional, without a factual predicate in the record does not constitute clear and unmistakable evidence sufficient to rebut the statutory presumption of soundness; however, a medical report based on statements by the Veteran can serve to provide clear and unmistakable evidence to rebut the presumption of soundness.  Miller v. West, 11 Vet. App. 345, 347 (1998).  In this case, the Veteran's own report of witnessing abuse and hearing voices as a child does not provide clear and unmistakable evidence that a psychiatric disorder existed prior to service, because in various other statements, she contradicted her reports.  Specifically, in a September 2004 notice of disagreement and June 2007 statement, she stated that she did not experience any emotional problems or symptoms prior to service.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (explaining that clear and unmistakable evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999))).  Thus, as the VA opinions finding that the psychiatric disorders existed prior to service do not meet the evidentiary standard needed to rebut the presumption of soundness, the Board will continue to develop the Veteran's claim as one of service connection, without consideration of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As there is evidence of diagnoses of PTSD and depression since the Veteran filed her claim for service connection, and there is evidence linking the Veteran's PTSD and depression to in-service stressors, the RO must attempt to verify the Veteran's reported stressors.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit "buddy statements" from other persons who were present at the time of her alleged stressful events, as well provide notice to the Veteran of the alternate sources/means for establishing an in-service stressor based on personal assault (i.e. sexual abuse from her drill sergeant), as outlined in 38 C.F.R. § 3.304(f)(5).

2.  Undertake all necessary development to verify the Veteran's claimed in-service stressful experiences of (1) finding the unconscious body of a fellow servicemember and friend who tried to commit suicide during service, lying in a pool of blood; (2) having a fellow servicemember point a loaded weapon at her and her squad for approximately 20 minutes and feeling that her life was in danger.  Such development must include contacting the United States Army and Joint Services Records Research Center (JSRRC), the National Personnel Records Center (NPRC), or other appropriate source, as indicated.  Any additional action necessary for independent verification of a particular alleged stressor, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and her representative should be notified of this fact.  The efforts taken to verify the stressors should be explained, and any further action to be taken should be described.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

